Title: To Benjamin Franklin from John Jay, 27 December 1779
From: Jay, John
To: Franklin, Benjamin


Sir,
St. Pierre de la Martinique, Decmr. 27. 1779.
Having on the 7th. of November last lost our Masts off the Banks of Newfound Land and been obliged to come to this Place to refit, I am constrained to draw upon you for Part of the Salary due to me as Minister Plenipotentiary from the United States of America to his Catholic Majesty, agreable to the Intention of Congress expressed in their Resolution of the 15th. of October last, of which the inclosed is a true Copy, having been faithfully transcribed from a certified one in my Possession. I have drawn a Sett of Bills of this Date on your Excellency at Sixty Days Sight in favour of William Bingham Esquire, for three thousant three hundred & Seventy nine Livres & eight Sols Tournois.
As I soon expert [expect] to have the Pleasure of seeing you (intinding to sail in the morning) I shall forbear adding anything further than that I have the Honor to be with great Respect & Esteem. Your Excellency’s most obedient servant
(signed) John Jay.
